DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-2
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-2
Currently rejected claims:			1-2
Allowed claims:				None

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01/20/2017. It is noted, however, that applicant has not filed a certified copy of the PCT/JP2017/001931 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites a step of re-thawing the fluid component which implies that the fluid component was frozen and thawed during a previous step.  However, claim 1 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (Yin et al., “Effects of Oil Extraction Methods on Physical and Chemical Properties of Red Salmon Oils (Oncorhynchus nerka)”, 2011, Journal of the American Oil Chemists’ Society, vol. 88, pages 1641-1648; IDS citation).
Regarding claim 1, Yin teaches a method for manufacturing a liquid (corresponding to extract salmon oil) (Abstract), comprising: heating a pulverized (corresponding to finely ground) salmon head to 50°C, 75°C, and 85°C, which fall within the claimed temperature range, and separating a fluid component from the heated salmon head (corresponding to centrifuged) (page 1642, column 1, paragraph 3- column 2, paragraph 1).  Since Yin teaches a method of heating a pulverized salmon head to a temperature range as claimed and instantly disclosed, the liquid of Yin would necessarily have the claimed salmon growth hormone.  It is noted that claim 1 is a recitation of an inherent characteristic wherein the method of Yin is capable of producing the claimed liquid feed containing salmon growth hormone, as claimed and disclosed.  Regarding method claims, when the steps recited in the reference are substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 2, Yin teaches the invention as disclosed above in claim 1, including the method further comprising freezing (corresponding to crude oil being stored at -23°C) (page 1642, column 2, paragraph 1) and thawing the fluid component (corresponding to analysis being performed on crude oil at 25°C) (page 1642, column 2, paragraph 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oda (JP 2008011771A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791